DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kume (US 2014/0083229 A1).
Regarding claim 7, Kume discloses an additional linear-object fixing member comprising: an attachment portion (Fig. 1, element 111-116; Figs. 2-5, element 1) that is attached to an outer surface of a robot (Fig. 1, element 100), and that is detachably fixed, by a fastener (Figs. 3-5, element 18, 19, 28, 29), to a fixing member (Figs. 2-5, element 11, 21) that fixes a basic cable (Figs. 2-3, element CA1) for driving the robot (paragraph 0040-0048, 0056-0057, 0061, 0089); and a fixing portion (Figs. 2-4, element FP2, 12, 22) that is capable of fixing, in a state in which the attachment portion is fixed to the fixing member, a post-attached linear object  (Figs. 2-3, element CA2, “option cables”) so as to be parallel to the basic cable (Fig. 3A; basic cable CA1 is parallel to option cable CA2) fixed to the fixing member (paragraphs 0046, 0049, 0054, 0057, 0062).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kinoshita et al. (US 2016/0256999 A1) disclose an additional linear-object fixing member that appears to anticipate claim 7.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dale Moyer/Primary Examiner, Art Unit 3664